1 Reported in 214 N.W. 52.
The plaintiff appeals from an order denying application for the appointment of a receiver of the property of the defendant Hamernes.
On November 17, 1921, the defendant gave the plaintiff bank a mortgage for $2,500, due July 1, 1922. It was foreclosed under the power of sale and the mortgaged property was purchased by the bank at the foreclosure sale on November 13, 1926, for $2,000, a sum more than $1,000 less than was due on the mortgage. There were delinquent taxes to the amount of $575 which were a paramount lien at the time of the foreclosure sale. The amount is the same now. The property produces a rental of $25 per month.
The mortgagor is the legal owner of the land after the foreclosure sale and is entitled to the rents and profits until the expiration of the year of redemption, except as they may be taken from him and applied in prevention or reduction of waste. When the plaintiff bought at the sale for $2,000 it took into consideration the $575 taxes in fixing the amount of its bid. To permit it to apply the rents on the taxes would be the equivalent of giving it the property for less than it bid; and to apply it on the principal not paid by the sale would be giving it the equivalent of possession during the redemption period. Neither can be done. Marshall  Ilsley Bank v. Cady, 76 Minn, 112,78 N.W. 978. And see Peterson v. Herington, 169 Minn. 65,210 N.W. 617.
Order affirmed. *Page 352